                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:01-CR-253-1-BO
                                   No. 5:16-CV-19-BO

ROBERT EDWARD TILLERY,                       )
              Petitioner,                    )
               v.                            )              ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                Respondent.



       This cause comes before the Court on petitioner's prose response to the Court's order entered

January 24, 2019. [DE 3 86]. Petitioner has confirmed that he does not wish to proceed on his motion

pursuant to 28 U.S.C. § 2255 filed by counsel [DE 327]. The moti~n was therefore properly

withdrawn, [DE 382], and the Court will take no further action at this time.




SO ORDERED, this       /I    day of February, 2019.




                                             T RRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRI
